Order, Supreme Court, New York County, entered August 12, 1977, granting the wife’s application for reconsideration of the amount of child support and, upon reconsideration, increasing the support from $75 per week to $125 per week, unanimously modified, on the law and the facts, to the extent of reducing the award to $75 per week and otherwise affirmed, without costs or disbursements. On the wife’s first application for child support for the only child of the parties, the court granted an award of $75 per week and further directed that the husband pay private-school tuition. An appeal was taken to the Appellate Division and we unanimously modified that order to the extent of deleting the direction to pay private-school tuition; the order was otherwise affirmed (Temes v Temes, 58 AD2d 763). The wife then moved for reconsideration of the award of child support. Special Term increased the award from $75 to $125. We find this to be error. On the prior appeal, there was no claim made by the wife that the $75 award was inadequate to support the child. Furthermore, upon reconsideration, there was no showing made of a change in the financial needs of the child to warrant any upward modification. Our review of the record on this appeal, as well as that of the prior appeal, indicates that the $75 award is adequate for the present needs of the child. Under the circumstances, the increase in child support granted by Special Term on the wife’s second application was unwarranted, and we have modified that order accordingly. Concur—Murphy, P. J., Evans, Lane and Markewich, JJ.